Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 are pending
Claims 2 and 16-20 are canceled

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




Claim 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US2006/0046623 (US’623) in view of Murakami et al. US 2009/0286708 (US’708) evidenced by Hu et al. US2004/0020789 (US’789).

Regarding claims 1, 4, 6-9, and 14-15 US’623 teaches a conditioning head for in-situ conditioning and/or cleaning a processing pad of a CMP, ECMP, or other processing system (abstract). US’623 further teaches a process of cleaning a CMP processing pad (brush) after it has been used in a CMP process, to clean process particles (abrasive particles) and polishing by-products (para. 6). The process includes a cleaning fluid including lactic acid (particle removal agent, a carboxylic compound) with regard to claims 1, 6, 7, 8 and 9 (para. 47-49), and citric acid (cleaning agent, chelating agent) with regard to claims 1, 14 and 15 (para. 51). The pH of the cleaning solution can be acidic, natural or basic within the range of 5-11. When the solution is limited to an acid-based solution its pH would be limited to below 7 to about 5 (para. 48-49). The CMP pad is contacted with the cleaning solution to perform the cleaning process (para. 41). Therefore, US’623 teaches a method of removing abrasive particles from a post-chemical-mechanical- processing (post-CMP) cleaning brush, the method comprising: providing a post-CMP cleaning brush having a surface and having abrasive particle residue at the polymeric surface, providing a cleaning solution having a pH below 7, the cleaning solution comprising: cleaning agent and particle removal agent, and removing abrasive particle residue from the surface by contacting the surface with the cleaning solution.

US’623 does not explicitly state that the composition of the polishing pad. However, US’623 further teaches a polishing pad 104 is disposed on the upper surface of the platen 114. Examples of polishing and other processing pads suitable for use in an ECMP system are described in U.S. patent application Ser. No. 10/455,895 filed Jun. 30, 2003, and U.S. patent application Ser. No. 10/642,128, filed Aug. 15, 2003, each of which are hereby incorporated by reference in their entireties (para. 22). US’789, the publication of U.S. patent application Ser. No. 10/455,895, teaches that the polishing pad is a polymeric surface that can include polymeric materials, such as polyamides, polyimides, nylon polymer, polyurethane, polyester, polypropylene, polyethylene, polystyrene, polycarbonate, diene containing polymers, such as AES (polyacrylontrile ethylene styrene), acrylic polymers, fluorocarbons, poly-vinyl chloride (PVC), or combinations thereof (para. 100-102 and 179). Therefore the polishing pad used in the method of US’623 would be a polymeric surface, with regard to claim 1, containing hydrogen bonding groups, with regard to claim 4.

US’623 does not state that the brush is a post-CMP cleaning brush.

US’708 teaches a liquid composition for cleaning a semiconductor substrate capable of removing metal impurities on the substrate surface without corroding a copper wiring in the manufacturing process of a semiconductor circuit element post-CMP cleaning for removing these contaminants, brush cleaning is carried out in which a chemical action of a cleaning liquid and a physical action by a sponge brush made of polyvinyl alcohol and such are used in combination (para. 4-5). Therefore, the combined teaches of US’623 and US’708 teaches that post CMP cleaning brushes will be contaminated with the same materials as CMP process brushes and therefore should be cleaned in similar ways as the CMP process brushes to prevent the post CMP process brushes from contaminating the substrate surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’623 to include a post-CMP cleaning brush because the combined teaches of US’623 and US’708 teaches that post CMP cleaning brushes will be contaminated with the same materials as CMP process brushes and therefore should be cleaned in similar ways as the CMP process brushes to prevent the post CMP process brushes from contaminating the substrate surface and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A) and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).
	

Regarding claim 3, the modified method of US’623 teaches the method of claim 1 of removing abrasive particles from a CMP processing brush. US’623 further teaches that the pH of the cleaning fluid is below 7 to about 5, as discussed above, which is within the claimed range of 1 to 6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the cleaning solution has a pH in a range from about 1 to 6 because US’623 teaches overlapping ranges for pH of the cleaning fluid, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 5, the modified method of US’623 teaches the method of claim 4 of removing abrasive particles from a CMP processing brush. US’708 further teaches that the brush can be a sponge brush made of polyvinyl alcohol (para. 5), with reads on wherein the polymer is made from monomer that comprises a vinyl alcohol monomer (para. 5).

Regarding claims 10-13, the modified method of US’623 teaches the method of claim 1 of removing abrasive particles from a CMP processing brush.

US’623 is silent with regard to the material of the abrasive particles and specifically, wherein the abrasive particles exhibit a positive charge at the pH of the cleaning solution, with regard to claim 10, wherein the abrasive particles include hydrogen 3 bonding groups at surfaces of the particles, with regard to claim 11, wherein the hydrogen bonding group is a silanol (SiOH) group, with regard to claim 12, wherein the abrasive particles are selected from: silica particles, ceria particles, ceria oxide particles, alumina particles, titanium dioxide, zirconia, diamonds or silicon carbide particles or a combination thereof, with regard to claim 13.

US’708 further teaches the substrate surface after CMP is contaminated by alumina and silica contained in the slurry, particles typified by cerium oxide particle, component materials of the surface to be polished and metal impurities derived from agents contained in the slurry while processing copper materials (para. 4-6). US’623 further teaches that the CMP process can include processing copper layers (para. 7 and 47). Therefore US’708 teaches that silica particles are known for processing copper layers in a CMP process and therefore would be included in the residue needing to be cleaned in the post CMP process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’623 to include wherein the abrasive particles exhibit a positive charge at the pH of the cleaning solution, with regard to claim 10, wherein the abrasive particles include hydrogen 3 bonding groups at surfaces of the particles, with regard to claim 11, wherein the hydrogen bonding group is a silanol (SiOH) group, with regard to claim 12, wherein the abrasive particles are selected from: silica particles, with regard to claim 13 because US’708 teaches that they are known in the art for CMP processing of copper material and combining prior art .




Response to Arguments
Applicant's arguments filed 7-15-20 have been fully considered but they are not persuasive.
In response to applicant's argument that Murakami and Wang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Murakami and Wang are related to CMP processing of copper layers (Murakami, abstract, Wang, para. 7). Applicants invention is directed to CMP processing of a wide range of materials including copper layers as discussed in applicants specification in para. 22, “a substrate for use in methods as described can include any material or combination of materials, at a surface, that are part of an in-process microelectronic device, including: semiconducting materials (e.g., silicon), ceramics (e.g., silicon carbide, silicon nitride), glass materials, electrically conductive materials (e.g., metals and metal alloys), electrically insulating (dielectric) materials, barrier materials, and the like. Electrically conductive materials may be metals or alloys of metals that include copper, tungsten, silver, aluminum, and cobalt, as well as others and alloys thereof. Electrically insulating dielectric materials may be any of a variety of presently-known or to-be-developed insulating, low-k, or ultra-low-k dielectric materials .
As discussed above and in the non-final office action mailed 4-17-20, US’623 teaches cleaning a CMP pad/brush with a cleaning solution that reads on the cleaning solution recited in claim 1. While US’708 teaches the use of a cleaning brush to remove CMP process residuals from a substrate. Therefore the combined teaches of US’623 and US’708 teaches that post CMP cleaning brushes will be contaminated with the same materials as CMP process brushes and therefore should be cleaned in similar ways as the CMP process brushes to prevent the post CMP process brushes from contaminating the substrate surface. As a result, one of ordinary skill in the art would be motivated to use a post CMP cleaning brush to clean the CMP processed substrates of US’623, and to clean the post CMP cleaning brushes using the same cleaning solution as taught by US’623 to achieve a desirably clean substrate and cleaning brush because combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A) and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERIN F BERGNER/Examiner, Art Unit 1713